Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Upon a complete review of the entire written record the instant application is in condition for allowance.  The references of record effectively set forth the state of the art.  
The closest prior art teaches a reflective mask blank comprising: a substrate, and a multilayer reflective film, a protective film, and a phase-shift film for shifting a phase of EUV light, which are formed in said order on the substrate, wherein the protective film is made of a material containing ruthenium as a main component, wherein the phase-shift film has a tantalum-based material layer comprising tantalum, and wherein an anti-diffusion layer comprising ruthenium and oxygen is formed on a surface of the protective film, or as a part of the protective film on a side adjacent to the phase-shift film, so as to inhibit counter diffusion in relation to the phase-shift film (US Patent 9,864,267).
The closest prior art also teaches A reflective mask blank comprising a multilayer reflective film and a phase shift film, which causes a shift in the phase of EUV light, formed on a substrate in that order, wherein the phase shift film has an uppermost layer and a lower layer other than the uppermost layer and satisfies the following relationships: n.sub.2&lt;n.sub.1&lt;1 (1) .lamda./4.times.(2m+1)-.alpha..ltoreq.n.sub.1d.sub.1.ltoreq..lamda./4.tim- es.(2m+1)+.alpha.  (2) (wherein, n.sub.1 represents the refractive index of the uppermost layer at an exposure wavelength of .lamda.=13.5 nm, n.sub.2 represents the refractive index of the lower layer at an exposure wavelength of .lamda.=13.5 nm, d.sub.1 represents the film thickness (nm) of the uppermost layer, m represents an integer of not less than 0, and .alpha.=1.5 nm).
None of the prior art describe, teach or suggest the claimed mask blank (and mask) of a multilayer reflective film formed on a substrate and a phase shift film formed on the multilayer reflective film, wherein: the phase shift film comprises a material comprising an alloy having two or more types of metal so that reflectance of the surface of the phase shift film to EUV light with respect to light reflected from the multilayer film prior to forming the phase shift film is more than 3% to not more than 20% and so as to have a phase difference of 170 degrees to 190 degrees, and when the refractive index at the wavelength of the EUV light is defined as n and the extinction coefficient is defined as k, and a group of metal elements that satisfies the refractive index n and the extinction coefficient k of the following formula (1) is defined as Group A, and a group of metal elements that satisfies the refractive index n and the extinction coefficient k of the following formula (2) is defined as Group B, the alloy is such that the composition ratio is adjusted so that the amount of change in the phase difference is within the range of ±2 degrees and the amount of change in reflectance is within the range of ±0.2% when one or more types of metal element each is selected from the Group A and the Group B and the film thickness of the phase shift film has fluctuated by ±0.5% with respect to a set film thickness: 
k > a*n+p    Formula (1) 
k < a*n+p    Formula (2)
(wherein, a: proportional constant, P: constant).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G YOUNG whose telephone number is (571)272-1394.  The examiner can normally be reached on M-F: 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK HUFF can be reached on 571-272-1385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER G YOUNG/Primary Examiner, Art Unit 1737